Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on March 1, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (6,324,318) in view of Onishi et al. (6,347,174).
Regarding claims 1, 6 and 7, Suzuki discloses an excitation light switching method and a device comprising a first excitation light source (working source 111 in Fig. 1) that emits first excitation light; a second excitation light source (52) that emits second excitation light; and a measurer that measures a frequency difference between the first excitation light and the second excitation light, wherein when an abnormality of the first excitation light is detected, the second excitation light source is adjusted so that a frequency of the second excitation light is aligned with a frequency of the first excitation light before the abnormality detection, based on the frequency difference before the abnormality detection, and the wavelength converter converts the signal light of the first wavelength into the signal light of the second wavelength according to the second excitation light, after adjusting the frequency of the second excitation light (see column 3, lines 29-63 which discloses wave mixing to adjust the frequency of the substitute light λy1 to match that of the light λx1 of the defective light source 11i).
 et al, henceforth Onishi, a wavelength converter (1 in Fig. 10) that converts signal light of a first wavelength into signal light of a second wavelength according to the first excitation light (light emitted from 17).  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform wavelength conversion as disclosed by Onishi using the device of Suzuki for the purpose of allowing for different wavelengths of light to be produced, which can be used in a wide range of applications.  In the proposed combination, the wavelength converter would perform the conversion according to the second excitation light after adjusting the frequency of the second excitation light in the instance of a failure of the first excitation light source as disclosed by Suzuki above.
Regarding claim 2, Onishi discloses a third excitation light source working source (11i) that emits third excitation light wherein when an abnormality of the third excitation light is detected, the substitute light (λy1) is adjusted to be aligned with a frequency of the third excitation light and the output signal comprises a first excitation light (112) and the second excitation light after it has been adjusted in Fig. 1 and column 3, lines 29-63.
Regarding claim 3, the proposed combination of Suzuki and Onishi teaches the claimed invention except for specifically stating a system of switches.  However, switches are well-known and commonly used in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a system of switches to activate the redundant light source only when one of the light source fails.


Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims have been considered but are not persuasive.  
On pages 6-7, Applicant states that Suzuki does not disclose the claimed limitation of “the second excitation light source is adjusted so that a frequency of the second excitation light is aligned with a frequency of the first excitation light before the abnormality detection.”  However, reference is made to column 3, lines 29-63 of Suzuki which describes how the protection source produces a substitute light in the case of failure of a faulty light source.  Specifically, four-wave mixing is performed “to accurately produce the substitute light λyi of the same wavelength as that of the faulty light source λxi.”  Since frequency is a function of and thus directly derived from the wavelength, the substitute light will also have the same frequency as the faulty light source which has failed.  Thus, Suzuki teaches the claimed limitation of the second excitation light source from the protection source is adjusted (through the four-wave 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 5, 2021